Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 7843819 B1 to Benveniste; Mathilde
US 20070225044 A1 to Law; Ka Lun Eddie et al.
US 20180220410 A1 to Baghel; Sudhir Kumar et al.
US 20170289733 A1 to Rajagopal; Sridhar et al.

Benveniste discloses a method and apparatus for providing channel access coordination in a BSS or a wireless mesh. A control channel is assigned to a control radio. At least one data channel is assigned to at least one data radio. Control signals are transmitted and received on the control channel, and data is transmitted and received on the at least one data channel. Acknowledgements for the data are received on the control channel. A node having a plurality of radios can transmit and receive traffic on different data channels simultaneously.
Law discloses a medium access control method for a mobile station enabled for wireless communications with other mobile stations in a multi-channel wireless environment. The method includes: (a) receiving over at least one wireless channel status information transmitted by a plurality of other mobile stations within a local area of the mobile station, the status information including information about current usage of a plurality of wireless channels within the local area; (b) selecting from the plurality of wireless channels, based on the received status information, a wireless channel for transmitting data from the mobile station to one of the plurality of other mobile stations; and (c) transmitting data from the mobile station over the selected wireless channel.  
Baghel discloses that a transmitting device may identify resource blocks (RBs) used to transmit data in a data transmission. The transmitting device may determine a frequency width of a data channel in a frequency domain that is used to transmit the data based at least in part on the identified RBs. The transmitting device may dynamically determine an allocation of RBs used to transmit control information in a control channel. The allocation of RBs may be based on the frequency width of the data channel and may cause a frequency width of the control channel to match the frequency width of the data channel in the frequency domain. The transmitting device may transmit the control information in the control channel to indicate a location of the data channel.  
Rajagopal discloses a user equipment (UE) and base station (BS) in a wireless communication network. The UE includes a receiver configured to receive at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a BS. Each of the SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The UE also includes a transmitter configured to transmit the sidelink transmission in the different periodicity according to the at least one of the plurality of SPS configurations. The BS includes a controller configured to select at least one SPS configuration among a plurality of SPS configurations for a UE. Each of the SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The BS also includes a transmitter configured to transmit the selected at least one SPS configuration to the UE.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415